  f.'

I ..
 f. -
                                                                 UNITED STATES DISTRICT COURT
                                                                                    - DISTRICT OF ARIZONA
J.
 .-
                                                                                           _ _ _ LODGED
                                                                --,==·.:.:::RE:.::::C~EIV:.::_ED!:'.--===C~OPY

                United States of America,
                PLANTIFF,
                                                                            NOV 2 O 2019                                                  18-CR-00223-RCC(DTF)
                   vs.
            ~cott Daniel Warren                                                                                                           DEFENDANTS' EXHIBIT LIST
                                                                        CLERK US DISTRICT COURT
            .' DEFENDANT.                                                 DISTRICT OF ARIZONA
                                                               BY                              DEPUTY




            PRESIDING .JUpGE                                                COURTROOM DEPUTY                                                      COURT REPORTER
      .·   . Raner C. Collins                                               Sherry Gammon                                                         Erica McQuillen
            HEARING/TRIAL DATE(S)                                          PLAINTIFF ATTORNEY(S)                                                  DEFENDANT ATTORNEY(S)
            November 12th, 2019                                             Amia R Wright                                                          f\myKnight
                                                                           Nathaniel Walters                        Gie   /\t\   !Y'f=G,/V\; de:. _Gregory Kuykendall ·
                                                                                                          ·-.
            PLF                 DFT     DATE ADMITTED
            NO ... ·            NO •.                                               ..    E){Hffil1S i
                    - 201 -                                    SOAP Notes for Jose Sacaria-Goday    (Bates #001-003).
                        '   '           i I} I q   /1q                          .           .·.- '·                 {--




                            202                                ~OAP Notes. for Kristi.ijµ .Perez~Vil.l~ueva (Bates #004-005).
                                         11) IC?J /,q                       .   ,              . .
                                                                                                 '.   ~         .   .  .              -




                            203B                                  More Deaths Desert Aid Protocol
                                        :, I }15 \\c\          No
                                                               .                               .



                            204                                Flyer for Arizona Humanities Lectures event ~'Landscapes of Migration in the
                                                               Arizona-:So,iora Borderland" (Bates #078) ..
           ..                    ..                                                                                                         ...

                            205                                Pima County Sheriff Report dated 1/14/2018 (Bates #060-064)
                            206                                Olsen's Marketplace IGA Transaction Details (B'ates #073)
                            207                               · Credit card statement for account ending in 6859~ 12/26/17-1/17/18
                                                                (Bates #074-075) · -..
                            208                                Tohono O'odham Community College Spring 2018 course schedule
                                                               (Bate_s #068-072)
                            209                               . Image of.credit card with munber ending 6859 (B~tes #076)
                            210                          ..    ICRC Code of Conduct {Bates#502-50~)
                            211                                lnformacion Antes de su Salida (Bates #079:-080)
                            212                                English Tranlation of "lnformacion Antes de SU Salida" (Bates #482-483)
                                                                    .                                                                             .
                            213                                Remedios Para Cuando Estas en Apuros (Bates #081-082)
                            214                               · Eri~lish Translation of "Remedios Para Cuando Estas en Apuros" (Bates #484-485)
                            215                                RHR Map 2011-2018 (Bates #106)
                                        rt./ 141,ci.
                            216                                RHR Map FY 2017 ~ough May (Bates #108)
                                        I I ) 14-/ I 9
                    \
                            217                                RHR Map FY 2017 Through May - Zoomed In (Bates #107)
                                        I 1 / 14 t19
.   •:
j
                           DEFENDANTS' EXHIBIT LIST-- CONTINUATION                                                                                                                                                                                                                \
                                                                                                                                                                                                     -.CASE NO.

United States vs. Scott Daniel Warren                                                                                                                                                                    CR18-00223-TUC-RCC(DTF).

         IDFT
           NO.
                      I
                      DATEAD~   I           ,,:                                                                                                 EXHIBITS

          2,18    :                   Video clip from VICE News Tonight, January 10, 2018

          219                         Video clip of Border Patrol agents destroying supplies released by No More
                                      D~aths         ..
          210                         Pre-departure
                                          .
                                  . ,: ... ~.
                                                    kit for shelter distribution
                                                      .                   . .                                                                                                     .   \




          221                         Excerpt of Dr. Warren's 2015 Doctoral Dissertation (Bates #i09~132)
                                . .                                                                                                                                                                                           '.'
          222                         .Arti~le authored
                                       )        .    .
                                                        by Dr. Warren
                                                                   . .in 2015.
                                                                          ' . '·
                                                                                 "After the Crossing" (Bates #357-370)                 .            ~                                     ,•




         ., 223                       No More D~aths "Part 2 Interference with Humani~an Aid" (Bat~s #083 ..105) ·
           224                        1/17(! 8 Groµp t~xt me~~a,g~s betw._een number BP Agents_ (Gov Bates_ #15,5--1 <i4).' .,
                                      ~{~~~•               ~       ·--:·.•;'1           ·,..,,                 ~f•,          . .,..,,..                     .·•   •~·   ~                      (-    .       ,-,·                      '        1•',' . l .               \


           225                        1/17118
                                      .. . -  Text. ,. me~isages
                                                         .       '" Agents
                                                                        . .
                                                                            Ballesteros,
                                                                             .    ... - ...
                                                                                            Burris, Marquez
                                                                                                 .   .
                                                                                                             (Gov Bates #903-915}
                                                                                                         . .. ..                                             .                ~   ,. '                            '       '     .. .       ".           "            ..   ~




                                                  .                '•             •,; • •\•., i •. .:,                 .• •: : .'               !       ,         •         . ••.               '           :~:       •

                                      1/17/18 Text mes_~~ge~ :.. Bf',A.ge11t M)11:9.u,ez, FWS •~pann (Gov B~t~s -~ 165.--17 lt .                                                                                                                                              ,
                                                                                                                                    < 1 •   •                                                                                          l           '                      'l



           226

           227                        Note seized by Border i>a'irol in search''df Barn l/22'.(Gov Bates #254). ·"
                                                                                                                                                                                                                                       : ...       ·-       ··---.

          ·4_28                       Photo - shqes in des~it (#498)
                                      ,. ; · . ··          ·       ·. •./ .-.:.            .         ·. ,·-~                 ~, rj• •·                                                                    . ;:                                  ,,•:
                                                               \                                                         .                                                                                                                                                J

                                      Photo - shoes in desert (#499)

           230                        Photo - wallet in desert (#501)

           231                        l/16/18 IµteFViewreport S~PA Go~alez, subj~ct SAUCEDA

           232                        l/16/18 IM_S Del:>riefnotes; SBPA Gonzalez, subject SAUCEDA
                                                                                                                                                                                                                                                                          r:
           233                    .Receipt seized by Border Patrol during search of bmn                                                                                                                                                                                   ;,




           234                  · Note
                                    .
                                       seized by Border Patrol
                                                          .
                                                               during. 1/22
                                                                       . .
                                                                            s~arch of
                                                                                   .
                                                                                      barn (Gov Bates #'254)
                                                                                                        .                                                               ,                      :'·   )




                                      Note:~eized-oy
                                      ': . ;·  .
                                                     Bord~t:J.>~frol
                                                      •,       .     during
                                                                       .    1/22 search of the barn (Gov Bates #409)
                                                                                                                   .                                          .                       .
           235

           236
                                      I°0/5/17 8:50pm Email "Re:Mtg                                                                                         w/ Fr~ Julio"

           237                        10/2/17 9:}2pni Email "Wednesday night w/ lritieo''


           238                        9/25/17 3:15pm Email ."Re: Samaritans/Humane Borders ~ater runs"


           239                    .9/19/17 5:36pm Email ''Re: Samartitans/HumaneBorders water runs"
                                                                               DEFENDANTS' EXHIBIT LIST -- CONTINUATION
                                                                                                                                                                                                                                                   CASENO.

       United States vs;_ ScottDaniel:Wartep. ',:                                                                                                                                                                                                  CRl 8-00223~TUC:,RCC(DTF)
                                                                                                                                        -...
                                            .      '                           -        .
                                                                                                                                         .,
           PLF                 'DFf             DATE ADMITI'ED
           _NO.               - NO.                                                             .,   . :,-_.:·          ,.                                                                            EXHIBITS
                                                             ·_:-,

                              240.                         ,··'.-,'"" .·      ..            , )>li9ll7J2:46ph{Email
                                                                                                . ·: _.·.   '.:·.-
                                                                                                                    "Re: Samaritans/Humane Bord~rs water·1·imi1. -- _• · -
                                                                                                                                                    .                                                                                                               .




                              241 -                                                         , ,;9/911-?°t16pm Em.ail "Woman Missing in Desert- Was lieading towards -_
                                                                                            ~   :Tiicson_f , _                                                                                         -
                              242 ·-                                                        · , ,7/~/11:9:38am Efua.il ''.Sonoyta Shelter·- Notes" .
                                                                                                 ·.    ··- .      .. .          .                       '•




                              243:                                                               7/~/17 6':55:i:i~ Einail i'.Fwd:-Today's waterruni'
                       ·-_. 244                                                                  fj/l,S/17
                                                                                                    ·....
                                                                                                           .l:OSpmE:mail"copy.of
                                                                                                                     . ' -
                                                                                                                                 entrevista"
                                                                                                                                         .               ·-··        .                      '           .•       .


                       -_ - 245                                                             ·_ - :6/,18/17 :3: 11pm Ehlaif "Re: Potential SJ\.R- Information for Friend ofMelyin'i _·, .

                              246,           :6Jl5/17
                                                    .   .
                                                          10:3;8pm
                                                              ·- ·- Em~ill'Re::i,>otential
                                                                        ..   ·.     .
                                                                                               SAR Informa,tiori
                                                                                                         .
                                                                                                                 for Frietiibf
                                                                                                                        .    .-
                                                                                                                                Melvin"
                                                                                                                                    -. --
                                                                                                                                          ;                                                                          .                 '.                            .



;.1-.___.......;,.._  7 _ _......,_,_ _ _ _........,_________
                    24_                                   lQ:O]pm
                                                                ...._,__  _ _ _"Rei
                                                                        ~m~il   ___   Questions ,;51is.111
                                                                                       _ _ _ _ to
                                                                                                __H~lp
                                                                                                   _ _with
                                                                                                       ___
                                                                                                       •·
                                                                                                            a_Se~ch"
                                                                                                                 _ _ __
                                                                                                                    .
                                                                                                                       _ _ _ _ _ _ _ _ _ _u
                                                                                                                                .   .                   ••!.                  .   ':·                        .                                           .      •




                      -: : •248 -                                                               ::6/i5/l7 :3 :59pfu Email "R~-: .Q~estions to Help with a Search'; .-
... 11---..;......:""'----I------.;......:-+--';;.,...;..----;.;·--·-:;...>......·..,..·-- - ·-----· - - - ·- - - - - - - - - - - - - - - . . . . . . , . . - - - - . . . . , . , .....
                      ,:/ ·,249            -·                                                   ---~ti4/l7 8:25phiEtria1f~'Fwd: Recovery":_ - -                                                                                                                                . -       -,·
                         ,-' , ,       -                                                         ' -, >:. ,                               -;            -, '        ~- - -        ,                  , -, ' --               , ' - -    :                                            .



                      ,:_;.; .250                ',,.- ..,                                       6/7{i7 i:j23p:~Einail "M,issingPer~onRe.poit"
 .::                    } ~251 _                             ----                               ·fs(~$/17 1:05pnf Em~ir-''.copfof entievistin:                                                                                                                           r
   11-------1--,---,1---------------1----........--...,.,..........,...--,----.-------,.----------..,....-,------~1
           /:, ·2s'i' -                Vfs~al tiµielipe: cQf ~vents jp question
                                                                                                                -   :'                         \        ,;---:.:·    ,                          :'                       -




                .;.
                       ~;_ 255 -                                                            · :-s12h18 Marij~~~ Ilepo,rt (dov. Bates# 683) .
;,if-.....---,.,+---,t-....a--.,.;--...,.....+-....,...-,--------....----------------------------11
        ::,- ·256                               IJ/1sf1q '. ·
                             .'_Dr/Price m~dical not~'.s dated;l/14/2018
                                                       •             •   .'        J·




                                                 r ,:°ii11 ~
                                                       l
                                                                                                                        .-                                      -

                      -';;·;257 __
                                            : -1
                                                                                                 ~~pofAjo                                               ~ea
                                                                                                 Phot~ of                                          Barn br~eze-way (suppression hearing exhibit : ,-,
                          · :.i59.'.                                                            Lumberjack .articl~(Gov.
                                                                                                            . .    . .  .
                                                                                                                         Bat~s
                                                                                                                           .   508-~1 i)                                  .             .
                                                                                                                                                                                                                                            -_ :

                              260       ·io i:1 Annual Report of Piina County Medical Examiner
           .,
-,., .......----+-------,1---------------------"----------------------------11
       ' .
           -.,_
           •;   :261-•. I l,J l-3},~ '- Marquez/Eb~~(~'Dohpie;_~) t¢xt string 1/17/18 (Gov Bates #916-923)
                          .    .   .   .

                      - >,•   .262:.·                                                           Sauceda Repdrt (Gov Bate~ #475-476)
                                                                                                                            :                 •              1·     ·,.           .·•           ,.
                                    DEFENDANTS' EXHIBIT LIST -- CONTINUATION .
                                                                                                                                                       /
                                                                                                                     ·.: ..
l.                                                                                                                    .CASE NO.

     United States vs.·Bcot(Daniel Warren< .-. · ·                                                                     0R.-1:s·. - 0·022,,;;;}"!"'·J.··u
                                                                                                                     ·:\...,,·                  r.rn.i-c. - ·R··c·c(D·
                                                                                                                                                                  - . :•'T'E')
                                                                                                                                                                        ·J.•:C:''··...,:.,.:-·:-.
                                                                                                                                                                                        ,.. /\:.,,_..•.,,;·,.-'~             ~
                                                                                                                                                                                                                             .=
                                                                                                                       ;~ ·.... .        .     .. .     .. ,· . .          ..                    :··· .    . - ~.      . ,t._:


       PLF     OFT         DATEADMITIED   \
     . NO.     NO •                                                          1-,:,.1;           EXHIBITS.
                                                                                                                                                                                                                    '·
                                                                                                                                                                                                                    ::--·
               263                            BPA. Bums;
                                                      :
                                                         M~rquez,
                                                          ,·-   '
                                                                  Ballesfor6s
                                                                  .      .
                                                                              text
                                                                               .
                                                                                   striilg•l/I
                                                                                    .         .
                                                                                               7it8 (Bate~ '#903-9 f 5) ,,:         .•
                                                                                                                                                                                                                    ~: .·.
                                                                    '
              264                             BP ldlock,& t~1kpolicy

              265'                            Kristian Petez_Villanueva Phone Extraction, withthesiage . :·
                                                         .. ·                                                    ~




             •, 266                           Scott banjel W arreil Phone Extraction, call log :• :

              ~lP1 . .·
                                                         :/.                            I                                                             .. ·.            .        .            .            .•

                                          TrtAAS'C.f'u>l 1>+' +t's-hmct'\.111 6,f'l),, Ediv0v<L             I
                                                                                                                                              vY\t(~                I /:otL9efv
                                                                                                                                                                          ......
                                                                                                                                                                                 .·.'.

                      J.




                                                                        ,·
                                                                        .i                  '   ,.._   : .....




                                                       ;,_




                                                                                                                                                                                    :'··.·
